   4:21-cr-03013-JMG-CRZ Doc # 31 Filed: 04/27/21 Page 1 of 3 - Page ID # 76




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:21CR3013

      vs.                                              AMENDED JOINT
                                                ORDER FOR THE PROGRESSION OF
CLIFFORD R. BADBERG and                               A CRIMINAL CASE
JASON BADBERG,
                                                     Chief Judge John M. Gerrard
                    Defendants.



      Upon arraignment of defendants this date and the entry of a plea of not guilty,

      IT IS ORDERED:

        1. Trial of this case is set to commence before the Honorable John M. Gerrard at
9:00 a.m. on July 12, 2021 or as soon thereafter as the case may be called, for a duration
of 5 trial days, in Lincoln, Courtroom #1. Jury selection will be held at commencement
of trial.

       2. Discovery. Within fourteen (14) days of this date, counsel shall confer and
accomplish discovery in accordance with NECrimR 16.1 and Fed.R.Crim.P. 16.
Pursuant to the Due Process Protections Act, the Court confirms the United States'
obligation to disclose to the defendant all exculpatory evidence as required by Brady v.
Maryland, 373 U.S. 83 (1963) and its progeny, and orders the United States to do so.
Failure to disclose exculpatory evidence in a timely manner may result in consequences,
including, but not limited to, exclusion of evidence, adverse jury instructions, dismissal
of charges, contempt proceedings, or sanctions by the Court.

       3. Motions; Prerequisites. The filing, briefing, and hearing of pretrial motions,
including ex parte motions and applications, shall be governed by NECrimR 12.1 - 12.5.

             a.     Motions shall be filed on or before May 27, 2021.

             b.     In the event that any motions are filed seeking bills of particulars or
                    discovery of facts, documents, or evidence, including Brady
                    material, as part of the motion the moving party shall recite that
                    counsel for the movant has spoken with opposing counsel regarding
   4:21-cr-03013-JMG-CRZ Doc # 31 Filed: 04/27/21 Page 2 of 3 - Page ID # 77




                     the subject of the motion in an attempt to reach agreement without
                     the involvement of the court and that such attempts have been
                     unsuccessful. The motion shall further state the dates and times of
                     any such conferences.

              c.     If request has been made for an evidentiary hearing, a request for
                     leave to file a post-hearing brief may be filed either with the request
                     for evidentiary hearing, or, by a non-moving party, within five days
                     thereafter. A request for post-hearing briefs shall set forth the
                     specific reasons the requesting party cannot be expected to argue its
                     position before the hearing. Post-hearing briefs will not generally be
                     permitted unless the facts are so complex as to require them, or the
                     evidence adduced at the hearing is so different from that expected to
                     be adduced that it triggers different law, the applicability of which
                     could not have been anticipated by the parties before the hearing.

      4. Settlement. If plea negotiations are to be instituted, they shall be concluded
and advice thereof given to the trial judge not less than one week prior to trial.

      5. Sealed filings. Financial affidavits, pretrial services reports, the court’s
statement of reasons for sentencing, presentence investigation reports, sentencing
recommendations, and other sentence-related motions will be filed under seal.

        In addition, on motion presented to the court during a hearing for entry of a plea of
guilty, for the reasons explained in General Order 2018-2, the court may order portions of
any plea agreement to be filed under seal. If the motion is granted, the motion to seal,
order granting the motion, and the sealed portion of the plea agreement will be filed in a
separate and sealed docket of the court.

       6. CJA Vouchers. Applications or vouchers pursuant to the Criminal Justice Act
(“CJA”) for authorization to hire third parties, to exceed the CJA spending limits, or for
the expenditure of CJA funds shall be submitted on an appropriate CJA form available
from the Clerk's office and supported by a statement of:

       (a)    The name, address and telephone number of the person sought to be hired
              (if applicable);

       (b)    A specific statement of the amount sought and the method of computing it;

       (c)    A statement of the factual and legal bases supporting the request, including
              specific argument for exceeding the CJA’s limits.
   4:21-cr-03013-JMG-CRZ Doc # 31 Filed: 04/27/21 Page 3 of 3 - Page ID # 78




       7. Speedy Trial Act.

           a. With Defendant’s consent, the court finds that the time between July 6,
       2021 and July 12, 2021 is excluded under the Speedy Trial Act because although
       counsel have been diligent, additional time is needed to adequately prepare this
       case for trial and failing to grant additional time might result in a miscarriage of
       justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to timely object to this order as
       provided under this court’s local rules will be deemed a waiver of any right to later
       claim the time should not have been excluded under the Speedy Trial Act.

           b. The prosecuting attorney to whom this case is assigned shall advise the
       court, by letter to the undersigned, at such time as the Speedy Trial Act requires
       that the trial of this case be scheduled within ten days, if trial is not then scheduled
       to begin within the period allowed by the Speedy Trial Act and no exceptions have
       tolled the Act's time limitations. Such notification shall set forth the number and
       dates of the days elapsed and days remaining under the Speedy Trial Act as
       applied to the events of this case.

        8. The defendant shall be present at all pretrial arguments or hearings unless
excused by the court, and if permission is sought to be absent, the defendant shall deliver
to the court in advance an affidavit stating that the defendant knowingly, intelligently and
voluntarily gives up the right to attend such argument or hearing.


       DATED this 27th day of April, 2021.

                                                   BY THE COURT:

                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
